     Case: 2:17-cv-00372-MHW-KAJ Doc #: 87 Filed: 01/30/19 Page: 1 of 6 PAGEID #: 6584



 1   United States Department of Justice
     Environmental & Natl. Resources Div.
 2   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 3
     BRIDGET K. McNEIL (CO Bar 34299)
 4   Senior Trial Attorney
     Wildlife and Marine Resources Section
 5   999 18th St., South Terrace, Suite 370
     Denver, Colorado 80202
 6   Ph: 303-844-1484
     bridget.mcneil@usdoj.gov
 7
     John P. Tustin, Senior Attorney
 8   Natural Resources Section
     P.O. Box 7611
 9   Washington, D.C. 20044-7611
     Ph:202-305-3022
10   john.tustin@usdoj.gov

11   Attorneys for Federal Defendants

12
                               UNITED STATES DISTRICT COURT
13                           FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION
14
15
     CENTER FOR BIOLOGICAL DIVERSITY, ) Civ. No. 2:17-cv-372
16   HEARTWOOD, OHIO ENVIRONMENTAL )
     COUNCIL, SIERRA CLUB              ) Judge Watson
17                                     )
                 Plaintiffs,           ) Magistrate Judge Jolson
18                                     )
            vs.                        )
19                                     ) JOINT MOTION TO AMEND CASE
     U.S. FOREST SERVICE, ET AL.       ) MANAGEMENT PLAN
20                                     )
                 Defendants;           )
21                                     )
     AMERICAN PETROLEUM INSTITUTE, ET )
22   AL.                               )
                                       )
23              Intervenor Defendants. )
                                       )
24                                     )
                                       )
25                                     )

26
27
28



     JOINT MOT. TO AMEND CASE MGMT. PLAN
     Case: 2:17-cv-00372-MHW-KAJ Doc #: 87 Filed: 01/30/19 Page: 2 of 6 PAGEID #: 6585



 1          Pursuant to Local Civil Rule 7.2, the Parties respectfully move to amend the Case
 2   Management Plan approved by the Court on January 12, 2018 (Dkt. No. 56), and amended on
 3
     November 9, 2018 (Dkt. No. 82), to modify the remaining dates in the summary judgment
 4
     briefing schedule. Good cause exists for the requested schedule amendments:
 5
            1.     At the end of the day on December 21, 2018, the appropriations act that had been
 6
 7   funding the Department of Justice expired and appropriations to the Department lapsed. The

 8   same is true for several other Executive agencies, including the United States Department of the
 9   Interior and the United States Department of Agriculture, federal defendants in this case.
10
     Absent an appropriation, Department of Justice attorneys and employees of the federal
11
     defendants were prohibited from working, even on a voluntary basis, except in very limited
12
13   circumstances, including “emergencies involving the safety of human life or the protection of

14   property.” 31 U.S.C. § 1342.

15          2.     In response to the lapse of congressional appropriations, on December 26, 2018,
16
     the Southern District of Ohio issued General Order 18-02 (“General Order Holding in Abeyance
17
     Civil Matters Involving the United States as a Party”), which stayed all civil litigation involving
18
     the United States for a period of fourteen days. This General Order was extended on January 9,
19
20   2019, and again on January 23, 2019.

21          3.     General Order 18-02 states that “[t]he Court shall clarify the status of case
22   schedules upon expiration of the stay and dependent on the timing of the funding resolution.”
23
            4.     Appropriations were restored, effective January 25, 2019, and Department of
24
     Justice attorneys, as well as employees of the federal defendants, assigned to this matter
25
     returned to work on January 28, 2019.
26
27
28

                                                                                                       1
     Case: 2:17-cv-00372-MHW-KAJ Doc #: 87 Filed: 01/30/19 Page: 3 of 6 PAGEID #: 6586



 1          5.      Having conferred on how to revise the current summary judgment briefing
 2   schedule to account for the 35-day lapse in appropriations, the Parties now jointly propose the
 3
     following revisions to the remaining dates in the summary judgment briefing schedule:
 4
                Federal Defendants shall file their cross-motion for summary judgment/opposition to
 5
                 Plaintiffs’ motion for summary judgment on or before February 21, 2019;
 6
 7              Intervenor Defendants shall file their cross-motion for summary judgment/opposition

 8               to Plaintiffs’ motion for summary judgment on or before February 28, 2019;
 9
                Plaintiffs shall file their reply in support of their motion for summary
10
                 judgment/opposition to Federal Defendants’ and Intervenor Defendants’ cross-
11
                 motions for summary judgment on or before March 28, 2019;
12
13              Federal Defendants shall file their reply in support of their cross-motion for summary

14               judgment on or before April 25, 2019;
15
                Intervenor Defendants shall file their reply in support of their cross-motions for
16
                 summary judgment on or before May 2, 2019;
17
                As ordered by the Court on December 31, 2018 (Dkt. No. 86), oppositions to
18
19               Plaintiffs’ Motion to Take Judicial Notice (Dkt. No. 84) shall be due concurrently

20               with the Defendants and Defendant-Intervenors’ respective deadlines for their cross-
21               motions for summary judgment, and any reply shall be due concurrently with
22
                 Plaintiffs’ reply in support of their motion for summary judgment. Accordingly,
23
                 those deadlines shall be extended to the respective dates set forth above.
24
25          6. All page limits approved in the Court’s November 9, 2018 order remain the same.

26          7. A proposed order setting out these proposed modifications accompanies this joint

27   motion.
28

                                                                                                        2
     Case: 2:17-cv-00372-MHW-KAJ Doc #: 87 Filed: 01/30/19 Page: 4 of 6 PAGEID #: 6587



 1   DATED: January 30, 2019                  Respectfully submitted,
 2        /s/Wendy S. Park (per authorization)_____       United States Department of Justice
          Wendy S. Park (Pro hac vice)                    Environmental & Natl. Resources Div.
 3        Diana Dascalu-Joffe (Pro hac vice)              JEAN E. WILLIAMS
 4        Center for Biological Diversity                 Deputy Assistant Attorney General
          1212 Broadway, #800
 5        Oakland, CA 94612                               /s/ Bridget Kennedy McNeil
          Tel: (510) 844-7138                             BRIDGET K. McNEIL (CO Bar 34299)
 6        Fax: (510) 844-7150                             Senior Trial Attorney
          wpark@biologicaldiversity.org                   Wildlife and Marine Resources Section
 7
          ddascalujoffe@biologicaldiversity.org           999 18th St., South Terrace, Suite 370
 8                                                        Denver, Colorado 80202
          Nathan Johnson                                  Ph: 303-844-1484
 9        (OH Bar No. 0082838)                            bridget.mcneil@usdoj.gov
          Ohio Environmental Council
10        1145 Chesapeake Ave., Suite I                   John P. Tustin, Senior Attorney
11        Columbus, OH 43212                              Natural Resources Section
          Tel: (614) 487-5841                             P.O. Box 7611
12        njohnson@theoec.org                             Washington, D.C. 20044-7611
                                                          Ph:202-305-3022
13        Elizabeth Benson (Pro hac vice)                 john.tustin@usdoj.gov
14        Sierra Club
          2101 Webster St., Suite 1300                    Attorneys for Federal Defendants
15        Oakland, CA 94612
          Tel: (415) 977-5723                             Molly Crabtree
16        elly.benson@sierraclub.org                      (Bar No. 0073823)
                                                          Porter Wright Morris & Arthur LLP
17
          Counsel for Plaintiffs                          41 S. High St., Suites 2800-3200
18                                                        Columbus, OH 43215
                                                          Tel: (614) 227-2015
19                                                        Fax: (614) 227-2100
                                                          mcrabtree@porterwright.com
20
21                                                         Bradley K. Ervin (per authorization)
                                                          Bradley K. Ervin (Pro hac vice)
22                                                        Steven J. Rosenbaum (Pro hac vice)
                                                          COVINGTON & BURLING, LLP
23                                                        One CityCenter
24                                                        850 Tenth St., N.W.
                                                          Washington, D.C. 20001
25                                                        Phone: (202) 662-6000
                                                          Fax: (202) 662-6291
26                                                        srosenbaum@cov.com
27
                                                          Counsel for Defendant-Intervenors
28                                                        American Petroleum Institute and

                                                                                                  3
     Case: 2:17-cv-00372-MHW-KAJ Doc #: 87 Filed: 01/30/19 Page: 5 of 6 PAGEID #: 6588



 1                                                  Independent Petroleum Association of
                                                    America
 2
 3
                                                    Kristin L. Watt (0042333)
 4                                                  52 East Gay Street
                                                    Columbus, OH 43216-1008
 5                                                  Tel: (614) 464-8398
                                                    Fax: (614) 719-5081
 6
                                                    klwatt@vorys.com
 7
                                                    /s/ Anthony L. Osterlund (per
 8                                                  authorization)
                                                    Anthony L. Osterlund (0071086)
 9                                                  301 East Fourth Street
10                                                  Suite 3500, Great American Tower
                                                    Cincinnati, OH 45202
11                                                  Tel: (513) 723-4678
                                                    Fax: (513) 852-7830
12                                                  alosterlund@vorys.com
13
                                                    Attorneys for Defendant-Intervenor
14                                                  Eclipse Resources I, LP

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                           4
     Case: 2:17-cv-00372-MHW-KAJ Doc #: 87 Filed: 01/30/19 Page: 6 of 6 PAGEID #: 6589



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on January 30, 2019, I filed the foregoing Joint Motion to Amend Case
 3   Management Plan, and the attached Proposed Order using the Court’s ECF system, which will
 4
     provide service to all counsel of record.
 5
 6
     DATED: January 30, 2019
 7
                                                 /s/ Bridget K. McNeil
 8                                               BRIDGET KENNEDY McNEIL
 9                                               Attorney for Federal Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                   5
